NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted July 22, 2015* 
                                  Decided July 24, 2015 
                                              
                                          Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 14‐3667 
 
MIKE RUSSELL,                                     Appeal from the   
      Plaintiff‐Appellant,                        United States District Court for the 
                                                  Central District of Illinois. 
      v.                                           
                                                  No. 13‐CV‐2005‐DGB 
TIMOTHY BUKOWSKI and                               
KENT SMITH,                                       David G. Bernthal, 
      Defendants‐Appellees.                       Magistrate Judge. 
 

                                        O R D E R 

        Mike Russell, a pretrial detainee in Illinois, sued corrections officials under 
42 U.S.C. § 1983, alleging that they failed to protect him from attack by a fellow inmate. 
A magistrate judge, trying the case by consent, ruled that the defendants were not 
liable. Because the credibility findings and discretionary rulings are proper, we affirm.   

                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 14‐3667                                                                        Page 2 
 
       This case concerns a fight between Russell and another inmate at the Kankakee 
County Detention Center. The Center was Russell’s third pretrial location because, 
fearing gang members, he had twice requested protective custody and received new 
housing. A disciplinary committee ruled that Russell started the fight and disciplined 
him with segregation. Russell then sued Sheriff Timothy Bukowski and Lieutenant Kent 
Smith, asserting that they violated the Fourteenth Amendment by failing to protect him 
from an inmate’s assault. See Brown v. Budz, 398 F.3d 904, 910 (7th Cir. 2005).   

        Russell wanted assistance with his case. Initially a jailhouse lawyer helped 
Russell, but when the jailhouse lawyer was transferred, Russell asked the court to 
recruit counsel for him because he could not understand the defendants’ documents. 
The court denied the request because Russell had not first attempted to find counsel on 
his own as required by Pruitt v. Motte, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). 
Russell twice renewed his request, elaborating that he needed counsel because he was 
illiterate, had only a middle‐school education, and was unable to research in the law 
library. The court again denied the requests because, despite its reminder, Russell still 
had not attempted to find counsel on his own. It added that Russell’s asserted illiteracy 
“has not impeded his efforts to obtain assistance in order to file various pleadings in his 
case.” 

       At a bench trial, Russell presented his version of the fight. He testified that as he 
was watching television in the dayroom on December 8, 2012, he argued with another 
inmate named Rello over sports. Rello became aggressive, profane, and threatening. 
Fearing for his life, Russell pushed the emergency intercom and asked for protective 
custody. Lieutenant Smith answered the call, but according to Russell, Smith refused to 
help him, warning him that he had “better learn how to fight son.” Russell then turned 
around, saw Rello poised to attack, and then blacked out, later awakening in a pool of 
his own blood. Officer Avalon Brown escorted Russell to the medical unit, which 
transferred him to a hospital for stitches and staples.     

      Demarius Bridges, a fellow inmate, also testified about the fight. He said that he 
heard Russell plead, “don’t kill me,” but conceded that he did not see the fight because 
he was on the telephone.   

       Russell also attempted to present evidence that the defendants had destroyed a 
video recording of the fight. He asked Officer Michael Downey to testify about the 
day‐to‐day operations of the jail and its video cameras. (Downey testified in lieu of 
Bukowski, who was recovering from surgery.) Downey explained that the common 
areas of the jail were equipped with cameras that recorded events on a periodic basis, 
No. 14‐3667                                                                         Page 3 
 
but there was no recording of Russell’s attack. Moreover, all video recordings, Downey 
added, are retained for only 30 days, at which point the storage medium is reused. 
Downey also stated that an officer in the command center cannot point a camera to a 
specific location when an inmate presses the emergency‐call button. Russell asked 
Downey whether the detention center was “covering up” for Smith by “taping over” 
the video recording of the fight. The court interrupted, pointing out that no testimony 
suggested that the fight had ever been recorded. Downey then confirmed that he had 
never seen any video of the December 8 fight, and he knew of no one at the jail who had 
directed an officer to destroy any recording from December 8.   

       The defense witnesses contradicted Russell’s version of the fight. First, 
Lieutenant Smith testified that although on December 8 he was in the command center, 
he did not receive any emergency‐intercom calls about Russell’s attack. He learned of 
the fight only when Brown brought Russell to the medical unit, adjacent to the 
command center. Second, Rico Hargrove, another inmate, testified that Russell started 
the fight by stabbing a different inmate, Kendrion Lomack, with a metal object. Russell 
made a hearsay objection to this testimony, which the court overruled because 
Hargrove was testifying about personal observations. Third, Officer Brown testified that 
he found Russell bleeding after the fight and that he took him to the medical unit before 
locking down the unit and finding the other participants.   

       The court ruled in favor of Bukowski and Smith, giving four reasons. First, 
Russell did not establish that Bukowski played any role in failing to protect Russell 
from an attack. Second, because the jail’s disciplinary committee found that Russell had 
instigated the fight, his claim was barred by Heck v. Humphrey, 512 U.S. 477 (1994). 
Third, the court found that even on Russell’s version of the events, he never told Smith 
why or from whom he needed protective custody, and because the attack started 
immediately after Russell says that he asked for protective custody, Smith had no 
chance to intervene. Fourth, Smith’s testimony was more credible than Russell’s, and it 
was corroborated by Hargrove’s.     

        On appeal Russell challenges the Heck bar and three other rulings. We can ignore 
the argument about Heck because Russell loses on the merits anyway. He argues first 
that because he cannot read, the district court abused its discretion in not recruiting him 
counsel. But before a district court is required to consider recruiting counsel to assist a 
litigant in a civil case, the litigant must make a reasonable attempt to secure counsel for 
himself. See Pruitt, 503 F.3d at 654–55. The district court reasonably found that Russell   
No. 14‐3667                                                                         Page 4 
 
did not do so. His illiteracy, the court noted, did not prevent him from asking others to 
assist him in filing papers with the court. Likewise, it did not prevent him from asking 
someone to help him contact a lawyer.   

       Second, Russell argues that the district court should have ruled against the 
defendants because they knowingly destroyed a video recording of Russell pushing the 
emergency button to warn Smith of the impending attack. But nothing in the record 
suggests that the event was recorded, let alone that a recording was destroyed to hide 
evidence. See United States v. Andreas, 216 F.3d 645, 659–60 (7th Cir. 2000) (rejecting 
similar contention when no credible evidence suggested that evidence was destroyed). 
Downey testified that there was no video recording of this incident and that, in any 
case, video storage is regularly wiped clean for reuse after 30 days. In light of this 
uncontradicted testimony, nothing supports Russell’s contention of the bad‐faith 
destruction of evidence of the fight. See Norman‐Nunnery v. Madison Area Technical Coll., 
625 F.3d 422, 428–29 (7th Cir. 2010); Trask‐Morton v. Motel 6 Operating L.P., 534 F.3d 672, 
681 (7th Cir. 2008).   

       Third, Russell contends that the evidence does not support the verdict. He argues 
that the court should have excluded as hearsay the testimony of Hargrove, the inmate 
who said that Russell started the fight and stabbed Lomack. And in any case, he adds, 
since Hargrove is friends with Lomack, Hargrove was less credible than Bridges, the 
inmate who stated that Russell begged his attackers, “don’t kill me.”   

       The evidentiary ruling and verdict were proper. Hargrove’s testimony was not 
hearsay because Hargrove testified about what he saw—Russell stabbing Lomack with 
a metal object—and personal observations are not hearsay. See FED. R. EVID. 801; 
United States v. Haynie, 179 F.3d 1048, 1051 (7th Cir. 1999); see also United States v. 
Vosburgh, 602 F.3d 512, 539 n.27 (3d Cir. 2010); City of Tuscaloosa v. Harcros Chems., Inc., 
158 F.3d 548, 560–61 (11th Cir. 1998). The court was also entitled to decide which 
witnesses were more credible. See Spurgin‐Dienst v. United States, 359 F.3d 451, 453 (7th 
Cir. 2004); see also United States v. French, 291 F.3d 945, 951 (7th Cir. 2002). We will not 
disturb those credibility determinations unless the district court “has credited patently 
improbable testimony or its credibility assessments conflict with its other factual 
findings.” Gicla v. United States, 572 F.3d 407, 414 (7th Cir. 2009). That is not the case 
here. The court permissibly reasoned that because Bridges did not see the altercation, 
Hargrove, who did see it, was more believable. In addition, because Smith gave credible 
testimony that Russell made no intercom call warning him of an attack, the court   
No. 14‐3667                                                                         Page 5 
 
properly ruled that the defendants did not unreasonably fail to protect him from a 
specific, known risk of serious harm. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); 
Tidwell v. Hicks, No. 14‐2365, 2015 WL 3937549, at *3 (7th Cir. June 26, 2015).      

                                                                                  
                                                                            AFFIRMED.